Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed November 8th, 2022 has been entered. Claims 1-13 and 15-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 8th, 2022.
Claim Objections
Claims 1-5, 9, 12-13 and 19-20 are objected to because of the following informalities:  
In claim 1 line 7, “…each of the duct systems…” should read “…each of the duct system…”.
In claim 1 line 10, “…each of the ducted fans…” should read “…each of the ducted fan…”.
The above are only examples of such informalities. The Applicant is required to review all claims, correct all such informalities.
In claims 2-3, 13 and 19-20, limitations “vertical” and “horizontal” should read “vertical axis” and “horizontal axis” respectively.
In claims 1-3, 12-13 and 20, limitations “outwardly” and “downwardly” should read “in outward direction” and “in downward direction” respectively.
In claim 4 line 3, “…the body at least…” should read “…the body and at least…”.
In claim 5 line 2, “…and first, second…” should read “…and a first, second…”
In claim 5 line 4, “…fourth outlets each being…” should read “…fourth outlets being…”.
In claim 9 lines 1-2, “…and first, second…” should read “…and a first, second…”

In claim 9 lines 2-3, “…ariel device…” should read “…aerial device…”
In claim 20 line 10, limitation “horizontal” and “vertical” should read “the horizontal” and “the vertical”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite limitation “a substantially rectangular footprint”. It is unclear if both claims are referring to same footprint or different footprints. For the examination purpose it would be considered to be referring to same footprint. 
Claim 5 lines 4-5 recites the limitation “…outlets being located at a location near a corner of the substantially rectangular provide of the aerial device…”. This limitation is unclear and has been interpreted as “…outlets being located at a location near a corner of the body of the aerial device…”.
Claim 9 recites the limitation “the craft”. It is unclear what “craft” refers to. For the examination purpose “craft” would be considered toe the aerial device.
Claims 9-10 recite the limitation “conventional”. It is unclear what is the scope of this limitation in terms of the claim, and thus won’t be considered for the examination.
Claims 1 and 10 recite limitation “a substantially rectangular footprint”. It is unclear if both claims are referring to same footprint or different footprints. For the examination purpose it would be considered to be referring to same footprint. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini (US 2020/0108920) in view of Calderon (US 3,375,998) and Raymer (US 4,901,947). 
Regarding claim 1, Rivellini ‘920 teaches (figures 1-9) an aerial device/drone (10) comprising:
a body (as shown in the figure below) establishing a substantially rectangular footprint;
a plurality of duct systems/bent tubes incorporated into the body, each duct system/bent tube including an electrically-powered fan/ fan propulsor (40) (Para 0035; fan propulsor is operated via motor (44));
each duct system having an air intake (16), each of the air intakes consuming air from a forward direction (air from forward of the air intakes enters air intakes), each of the duct system expelling air in downward direction from four distinct positions, each of the four distinct positions being located about the periphery of the body, the aerial device configured such that thrust differentials in each of the ducted fan establish flight control for the aerial device (clearly seen in figures 1-6) (Para 0039-0041),
but it is silent about a body having an undercambered floor, and
each of the air intakes opening in a forward direction.
Calderon ‘998 teaches wing’s under surface shaped to have high local under camber (Col. 4 Lines 67-69; body of an aircraft comprises wing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rivellini ‘920 to incorporate the teachings of Calderon ‘998 to configure a body having an undercambered floor. One of ordinary skill in art would recognize that doing so would enhance high lift (Col. 4 Line 69).
Raymer ‘947 teaches (figures 1-2) a supersonic VTOL aircraft with an engine inlet duct (46) having an inlet opening (48) at the top of the aircraft facing forward direction (clearly seen in figures 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rivellini ‘920 to incorporate the teachings of Raymer ‘947 to configure each of the air intakes opening in a forward direction.. One of ordinary skill in art would recognize that doing so would increase air flow inside at air inlet.

    PNG
    media_image1.png
    472
    650
    media_image1.png
    Greyscale

Regarding claim 2, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) wherein the duct systems also expel air from a plurality of fixed-position outlets of the duct systems in outward direction relative to vertical axis, and in downward direction relative to horizontal axis (Para 0039-0040).
Regarding claim 3, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) comprising:
a first, a second, a third, and a fourth duct in the plurality of duct system;
each of the first and second duct (as shown in the figure above) being configured to intake air from a front of the aerial device above the body and then being reversed to expel air at a substantially in downward direction relative to horizontal axis and in outward direction relative to vertical axis from a forward portion of the aerial device (Para 0039-0040); and
each of the third and fourth duct (as shown in the figure above) being configured to receive air from the front of the aerial device above the body and expel air in downward direction relative to horizontal axis and in outward direction relative to vertical axis at a substantially rearward portion of the aerial device (Para 0039-0040).
Regarding claim 5, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) wherein the aerial device has a substantially rectangular foot print, and first, second, third, and fourth ducts terminate at a first outlet, a second outlet, a third outlet, and a fourth outlet, respectively, each of the first, second, third, and fourth outlets being located at a location near a corner of the body of the of the aerial device, and wherein the first outlet is located on a front left hand side of the aerial device, the second outlet is located at a front right hand side of the aerial device, the third outlet is located at a rear left hand side of the aerial device, and the fourth outlet is located a t a rear right hand side of the aerial device (clearly shown in the figure above).
Regarding claim 6, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) wherein a control system/logic on the aerial device is configured to create a roll-inducing thrust output differential between: (i) the first and third outlets; and (ii) second and fourth outlets (Para 0039-0041).
Regarding claim 7, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) wherein a control system/logic on the aerial device is configured to create a pitch-inducing thrust output differential between : (i) the first and second outlets; and (ii) the third and fourth outlets (Para 0039-0041).
Regarding claim 8, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) wherein a control system/logic is configured to create a yaw-inducing thrust output differential between: (i) the first and fourth outlets; and (ii) the second and third outlets (Para 0039-0041).
Regarding claim 9, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) wherein the body and a first, second, third, fourth ducts are all configured into the aerial device such that the aerial device has an overall three dimensional volume enabling the aerial device to fit in a parking space established for a size of an automobile  (body and ducts has volume which can park in a parking space).
Regarding claim 10, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) wherein the aerial device establishes the substantially rectangular footprint which is substantially the same as an automobile footprint (both aerial device and automobile have similar footprints).
Claim(s) 11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini (US 2020/0108920) in view of Calderon (US 3,375,998).
Regarding claims 11 and 16, Rivellini ‘920 teaches (figures 1-9) an aerial device/drone (10) comprising:
a body (as shown in the figure above) configured create lift during flight (air flow creates lift);
first and second ducted fans/fan propulsors (40) included in first and second reversing duct systems, respectively, each of the first and second duct system being configured to receive air from a substantially forward direction and then expel air in a substantially downward direction (clearly shown in the figure above) (Para 0035; air from forward of the air intakes enters air intakes)); and
third and fourth ducted fans/fan propulsors (40)  included in third and fourth duct systems, each of the third and fourth duct system being configured to receive air from the substantially forward position and  expel air in a substantially downward direction (Para 0035; air from forward of the air intakes enters air intakes).
but it is silent about a body configured to include a payload wherein the payload is a human, and establish an undercambered floor.
Calderon ‘998 teaches wing’s under surface shaped to have high local under camber (Col. 4 Lines 67-69; body of an aircraft comprises wing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rivellini ‘920 to incorporate the teachings of Calderon ‘998 to configure a body configured to establish an undercambered floor. One of ordinary skill in art would recognize that doing so would enhance high lift (Col. 4 Line 69).
It would also have been obvious to one of ordinary skill of the art to configure a body to include a payload wherein the payload is a human. One of ordinary skill in art would recognize that doing so would transport payload from point A to point B.
Regarding claim 15, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) wherein each of the first, second, third, and fourth duct systems include intakes located above the body collectively creating a pressure drop above the body when the ducted fans are operational, and the pressure drop creating lift (the arrangement is clearly shown in figures 1-2 which will result in the pressure drop above the body).
Regarding claims 17-18, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) of claim 11 but it is silent about the first, second, third or fourth duct systems configured to comprise the undercamberd floor, and
wherein each of the first and second duct systems are configured to facilitate the shape of the undercambered floor of the vehicle creating positive pressure underneath the aerial vehicle during forward motion.
Calderon ‘998 teaches wing’s under surface shaped to have high local under camber (Col. 4 Lines 67-69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rivellini ‘920 to incorporate the teachings of Calderon ‘998 to configure the first, second, third or fourth duct systems configured to comprise the undercamberd floor and wherein each of the first and second duct systems are configured to facilitate the shape of the undercambered floor of the vehicle creating positive pressure underneath the aerial vehicle during forward motion (ducts extends away from the drone body and act as a wing creating lift). One of ordinary skill in art would recognize that doing so would enhance high lift (Col. 4 Line 69).
Regarding claim 19, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) wherein the first and second ducts are substantially symmetrical about a vertical plane taken along the length of the aerial device,  and the third and fourth ducts are also substantially symmetrical about the vertical plane taken along the length of the aerial device (clearly seen in figures 1-3).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini (US 2020/0108920) and Calderon (US 3,375,998) as applied to claim 11 above, and further in view of Raymer (US 4,901,947). 
Regarding claim 13, modified Rivellini ‘920 teaches (figures 1-9) the aerial device/drone (10) of claim 11 but it is silent about each of the third and fourth duct systems include: (i) a substantially-forward facing intake opening leading into a subtle elbow, the subtle elbow accepting air from the intake opening, and directing the air both in downward direction relative to horizontal axis and also in outward direction relative to vertical axis from the rear of the aerial device. 
Raymer ‘947 teaches (figures 1-2) a supersonic VTOL aircraft with an engine inlet duct (46) having an inlet opening (48) at the top of the aircraft facing forward direction which bends the airflow approximately 180 degrees at its center (49) (clearly seen in figures 1-2) (Col 4 Lines 45-48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rivellini ‘920 to incorporate the teachings of Raymer ‘947 to configure each of the third and fourth duct systems include: (i) a substantially-forward facing intake opening leading into a subtle elbow, the subtle elbow accepting air from the intake opening, and directing the air both in downward direction relative to horizontal axis and also in outward direction relative to vertical axis from the rear of the aerial device (the inlet ducts bend forming an elbow). One of ordinary skill in art would recognize that doing so would increase air flow inside at air inlet.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini (US 2020/0108920)
Regarding claim 20, Rivellini ‘920 teaches (figures 1-9) an aircraft/drone (10), comprising:
a body (as shown in the figure above);
first and second ducted fan systems/fan propulsors (40) configured generate thrust using a first electric fan and a second electric fan, respectively and expel air in a consistently sustained direction downwardly horizontal axis and in outward direction relative to vertical axis from each of a first and second outlets, respectively  (Para 0035; fan propulsor is operated via motor (44));
third and fourth ducted fan systems/fan propulsor (40), configured to generate thrust using a third ducted fan and a fourth ducted fan, respectively, and expel air from a directionally fixed third outlet and a directionally fixed fourth outlet in downward direction relative to horizontal axis and in outward direction relative to vertical direction from each of a third and fourth outlet respectively  (Para 0035; fan propulsor is operated via motor (44));
a control system/logic on the aircraft, the control system configured to create:
a roll-inducing thrust output differential between: (i) the first and third electric fans; and (ii) the second and fourth electric fans (Para 0039-0041); 
a pitch-inducing thrust output differential between: (i) the first and second electric fans; and (ii) the third and fourth electric fans (Para 0039-0041); and
a yaw-inducing thrust output differential between: (i) the first and fourth electric fans; and (ii) the second and third electric fans (Para 0039-0041),
but it is silent about a body configured to accommodate a human passenger.
However, it would have been obvious to one of ordinary skill of the art to configure a body to include a payload wherein the payload is a human. One of ordinary skill in art would recognize that doing so would transport payload from point A to point B.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed November 8th, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rivellini (US 2020/0108920), Calderon (US 3,375,998) and Raymer (US 4,901,947). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642